*5OPINION OF THE COURT
Per Curiam.
Order entered October 28, 1986 affirmed, without costs, for the reasons stated in the opinion of Alice Schlesinger, J., at the Civil Court.
The issue of the commercial reasonableness of the public sale pertained not to defendant’s liability under the security agreement, but rather was relevant to determine plaintiffs entitlement to damages (see, General Elec. Credit Corp. v Durante Bros. & Sons, 79 AD2d 509; Paco Corp. v Vigliarola, 611 F Supp 923, 925 [ED NY 1985]). Hence, the issue was properly considered at the assessment following the grant of partial summary judgment to the plaintiff.
Ostrau, P. J., Sandifer and Miller, JJ., concur.